Elizabeth Krauss appeals from a decree appointing Mr. Theodore Morrison guardian of the person and estate of her sister, Catherine K. Flanagan, who is admittedly a mentally ill person, and from the denial of her motion to strike part of the judge’s voluntary report of material facts. The evidence is reported. The lengthy prologue in the judge’s report consists in large part of a recapitulation of docket entries relating to earlier hearings and decrees pertaining to the management and contests for the management of Catherine’s affairs. These, although unnecessary, are per se unobjectionable. Interspersed with the chronology, however, are statements of evidence received and the bases, hitherto undisclosed, for the conclusions reached by the judge at the prior hearings. These were improperly included in the judge’s findings. Day v. Crowley, 341 Mass. 666, 670. Ferriter v. Borthwick, 346 Mass. 391, 393. We disregard them. We have read the report of the evidence before the judge on the petition for Mr. Morrison’s appointment. All questions of law, fact and discretion are open for our decision. Willett v. Willett, 333 Mass. 323, 324. We find, as the decree of the judge imports, that Mr. Morrison is a suitable person to act as guardian, and that Mrs. Krauss, in the circumstances, is not.

Decree affirmed.